Title: Thomas Jefferson to Paul Allen, 18 August 1813
From: Jefferson, Thomas
To: Allen, Paul


            Sir Monticello. Aug. 18. 1813.
            In compliance with the request conveyed in your letter of May 25. I have endeavored to obtain,  from the relations & friends of the late Governor Lewis, information of such incidents of his life as might be not unacceptable to those who may read the Narrative of his Western discoveries. the ordinary occurrences of a private life, and those
			 also while acting in a subordinate sphere in the army, in a time of peace, are not deemed sufficiently interesting to occupy the public attention; but a general account of his parentage, with
			 such
			 smaller incidents as marked early character are briefly noted; and to these are added, as being peculiarly within my own knolege, whatever related to the public mission, of which an account is
			 now to
			 be published. the result of my enquiries & recollections, shall now be offered, to be enlarged or abridged as you may think best; or otherwise to be used with the materials you may have
			 collected
			 from other sources.
            Meriwether Lewis, late Governor of Louisiana, was born on the 18th of Aug. 1774. near the town of Charlottesville, in the county of Albemarle, in Virginia, of one of the distinguished families of that state. John Lewis, one of his father’s uncles, was a member of the king’s council, before the revolution. another of them, Fielding Lewis, married a sister of Genl Washington. his father William Lewis, was the youngest of five sons of Colo Robert Lewis of Albemarle, the fourth of whom, Charles, was one of the early patriots who stepped forward in the commencement of the revolution, and commanded one of the regiments first raised in Virginia, and placed on Continental establishment. happily situated at home, with a wife and young family, and a fortune placing him at ease, he left all, to aid in the liberation of his country,
			 from foreign usurpations, then first unmasking their ultimate end & aim. his good sense, integrity, bravery, enterprize and remarkable bodily powers, marked him as an officer of great promise. but he unfortunately died early in the revolution.
			 Nicholas Lewis, the second of his father’s brothers, commanded a regiment of militia in the succesful expedition of 1776. against the Cherokee Indians; who, seduced by the agents of the British
			 government, to take up the hatchet against us, had committed great havoc on our Southern frontier, by murdering and scalping helpless women and children, according to their cruel and cowardly principles of warfare. the chastisement they then recieved closed the history of their wars, prepared them for recieving the elements of civilisation, which, zealously inculcated by the present government of the United States, have rendered them an industrious, peaceable and happy people. this member of the family of Lewises, whose
			 bravery was so usefully proved on this occasion, was endeared to all who knew him by his inflexible probity, courteous disposition, benevolent heart, & engaging modesty & manners. he was the Umpire of all the private differences of his county, selected always by both parties. he was
			 also the guardian of Meriwether Lewis, of whom we are now to speak, and who had lost his father at an early age. he continued some years under the fostering care of a tender mother, of the respectable family of Meriwethers of
			 the same county; and was remarkable even in infancy for enterprise, boldness & discretion. when only eight years of age, he habitually went out, in the dead of night, alone with his dogs,
			 into
			 the forest to hunt the raccoon & opossum, which, seeking their food in the night, can then only be taken. in this exercise, no season or circumstance could obstruct his purpose, plunging
			 thro’
			 the winter’s snows and frozen streams, in pursuit of his object. at thirteen he was put to the Latin school, and continued at that until eighteen, when he returned to his mother, and entered on
			 the
			 cares of his farm, having, as well as a younger brother, been left by his father with a competency for all the correct and comfortable purposes of lif temperate life. his talent for observation, which had led him to an accurate knoledge of the plants & animals of his own country, would have distinguished him as a farmer; but at the age of twenty,
			 yielding to the ardor of youth, & a passion for more dazzling pursuits, he engaged as a volunteer in the body of militia which were called out by Genl Washington on occasion of the discontents produced by the Excise-taxes in the Western parts of the United States; and from that situation he was removed to the regular service as a lieutenant in the line. at twenty three he was promoted to a Captaincy; and, always attracting the first attention, where
			 punctuality & fidelity were requisite, he was appointed paymaster to his regiment.about this time a circumstance occurred which, leading to the transaction which is the subject of this book, will justify a recurrence to it’s original idea.while
			 I resided in Paris, John Ledyard of Connecticut arrived there, well known in the United States for energy of body & mind. he had accompanied Captn Cook on his voyage to the Pacific ocean, and distinguished himself on that voyage by his intrepidity. being of a roaming disposition, he was now panting for
			 some new enterprize. his immediate object at Paris was to engage a mercantile company in the fur-trade of the Western coast of America, in which however he failed. I then proposed to him to go by land to Kamschatka, cross in some of the Russian vessels to Nootka sound, fall down into the latitude of the Missouri, and penetrate to, and thro’, that, to the United States. he eagerly siesed the idea, & only asked to be assured of the permission of the Russian government. I interested, in obtaining that, M. de Simoulin M.P. of the Empress at Paris, but more especially the Baron de Grimm, M.P. of Saxe-Gotha, her more special agent, & correspondent there, in matters not immediately diplomatic. her permission was obtained, & an assurance of protection, while the
			 course of the voyage should be thro’ her territories. Ledyard set out from Paris, & arrived at St Petersburg after the Empress had left that place, to pass the winter, I think, at Moscow. his finances not permitting him to make unnecessary stay at St Petersburg, he left it with a passport from one of the ministers; and, at 200. miles from Kamschatka, was obliged to take up his winter quarters. he was preparing, in the spring, to resume his journey, when he was arrested by an officer of the Empress, who by this time had changed her mind,
			 and forbidden his proceeding. he was put into a close-carriage, & conveyed day & night, without ever stopping, till they reached Poland, where he was set down, & left to himself. the fatigue of this journey broke down his constitution, and when he returned to Paris, his bodily strength was much impaired. his mind however remained firm, & he after this undertook the journey to Egypt. I recieved a letter from him, full of sanguine hopes, dated at Cairo, the 15th of Nov. 1788. the day before he was to set out for the head of the Nile, on which day however he ended his career and life. and thus failed the first attempt to explore the Western part of our Northern continent.
            In 1792. I proposed to the American Philosophical Society that we should set on foot a subscription to engage some competent person to explore that region in the opposite direction, that is, by ascending the Missouri, crossing the Stony mountains, and descending the nearest river to the Pacific. Capt Lewis being then stationed at Charlottesville, on the recruiting service, warmly sollicited me to obtain for him the execution of that object. I told him it was proposed that the person engaged should be attended by a
			 single companion
			 only, to avoid exciting alarm among the Indians. this did not deter him. but mr
			 André Michaux, a professed botanist, author of the Flora Boreali-Americana, and of the Histoire des chesnes d’Amerique, offering his
			 services, they were accepted. he recieved his instructions, and when he had reached Kentucky in the prosecution of his journey, he was overtaken by an order from the Minister of France, then at Philadelphia, to relinquish the expedition, and to pursue elsewhere the Botanical enquiries for on which he was employed by that government. and thus failed the 2d attempt for exploring that region.
            In 1803. the act for establishing trading houses with the Indian tribes being about to expire, some modifications of it were recommended to Congress by a confidential message of Jan. 18. and an extension of it’s views to the Indians on the Missouri. in order to prepare the way, the Message proposed the sending an exploring party to trace the Missouri to it’s source, to cross the Highlands, and follow the best water-communication which offered itself from thence to the Pacific ocean. Congress approved the proposition, and voted a sum of money for carrying it into execution. Capt Lewis, who had then been near two years with me as private Secretary, immediately renewed his sollicitations to have the direction of the party. I had now had opportunities of knowing him intimately. of courage undaunted, possessing a firmness & perseverance of purpose which nothing but impossibilities could divert from it’s direction, careful as a father of those committed to his charge, yet steady in the maintenance of order & discipline, intimate with the Indian character, customs & principles, habituated to the hunting life, guarded, by exact observation of the vegetables and animals of his own country, against losing time in the description of objects already possest possesd, honest, disinterested, liberal, of sound understanding, and a fidelity to truth so scrupulous that whatever he should report would be as certain as if seen by ourselves; with all these
			 qualifications, as if selected & implanted by nature in one body, for this express purpose, I could have no hesitation in confiding the enterprize to him. to fill up the measure desired, he
			 wanted nothing but a greater familiarity with the technical language of the natural sciences, and readiness in the Astronomical observations necessary for the geography of his route. to acquire
			 these
			 he repaired immediately to Philadelphia, and placed himself under the tutorage of the distinguished Professors of that place, who with a zeal & emulation, enkindled by an ardent devotion to science, communicated to him freely
			 the information requisite for the purposes of the journey. while attending too, at Lancaster, the fabrication of the arms with which he chose that his men should be provided,
			 he had the benefit of daily communication with mr Andrew Ellicot, whose experience in Astronomical observation, and practice of it in the woods, enabled him to apprise Capt Lewis of the wants & difficulties he would encounter, and of the substitutes & resources offered by a woodland and uninhabited country.
            It being deemed necessary also to provide an associate properly qualified to succeed to the direction of the enterprise in the event of accident to Capt Lewis, he proposed Capt William Clarke of Ohio, brother to Genl George Rogers Clarke, who was approved without hesitation Deeming it necessary he should have some person with him, of known competence to the direction of the enterprise, in the event of accident to himself, he proposed William Clarke, brother of General George Rogers Clarke, who was approved, and, with that view recieved a commission of Captain.
            In April 1803. a draught of his instructions was sent to Capt Lewis, and on the 20th of June they were signed in the following form.
          	TJ’s instructions to Meriwether Lewis, drafted in April 1803 and signed on 20 June of that year, are printed as part of a grouping of documents at 13 Apr. 1803 in PTJJulian P. Boyd, Charles T. Cullen, John Catanzariti, Barbara B. Oberg, and others, eds., The Papers of Thomas Jefferson, 1950– , 34 vols., 40:176–83. The copy that TJ incorporated into his biography of Lewis in 1813 is accordingly omitted here.
            
            While these things were going on here, the country of Louisiana, lately ceded by Spain to France, had been the subject of negociation at Paris between us and this last power; and had actually been transferred to us by treaties executed at Paris, on the 30th of April. this information, recieved about the 1st day of July, increased infinitely our the interest we felt in the expedition, & lessened the apprehensions of interruption from other powers. every thing in this quarter being now prepared, Capt Lewis left Washington on the 5th of July 1803. and proceeded to Pittsburg, where other articles had been ordered to be provided for him. the men too were to be selected from the military stations on the Ohio. delays of preparation, difficulties of navigation down the Ohio, & other untoward obstructions, retarded his arrival at Cahokia until the season was so far advanced as to render it prudent to suspend his entering the Missouri before the ice should break up in the succeeding spring.
            From this time his journal, now published, will give the history of his journey to and from the Pacific ocean, until his return to St Louis on the 23d of Sep. 1806. never did a similar event excite more joy thro’ the United States. the humblest of it’s citizens had taken a lively interest in the issue of this journey, & looked forward with impatience for the information it would furnish—their anxieties too for the
			 safety of the corps had been kept in a state of excitement by lugubrious rumors, circulated from time to time, on uncertain authorities, and uncontradicted by letters, or other direct information from the time they had left the Mandan towns, in on their ascent up the river, in April of the preceding year 1805. until their actual return to St Louis.
            It was the middle of Feb. 1807. before Capt Lewis, with his companion Clarke, reached the city of Washington, where Congress was then in session. that body granted to the two Chiefs and their followers the donation of lands which they had been encoraged to expect in reward of their toil & dangers. Capt Lewis was soon after appointed Governor of Louisiana, and Capt Clarke a General of it’s militia, and Agent of the US. for Indian affairs in that department.
            A considerable time intervened before the Governor’s arrival at St Louis. he found the territory distracted by feuds & contentions among the officers of the government, & the people themselves divided by these into factions & parties. he determined at
			 once to take no side with either; but to use every endeavor to conciliate and harmonise them. the even-handed justice he administered to all soon established a respect for his person &
			 authority;
			 and perseverance and time wore down animosities, & reunited the citizens again into one family.
            Governor Lewis had, from early life, been subject to hypocondriac affections. it was a constitutional disposition in all the nearer branches of the family of his name, and was more immediately inherited
			 by him from his father. they had not however been so strong as to give uneasiness to his family. while he lived with me in Washington, I observed at times sensible depressions of mind; but knowing their constitutional source, I estimated their  course by what I had seen in the family. during his Western expedition the constant exertion, which that required, of all the faculties of body & mind, suspended these distressing affections; but
			 after his establishment at St Louis in sedentary occupations, they returned upon him with redoubled vigor, & began seriously to alarm his friends. he was in a paroxysm of one of these, when his affairs rendered it
			 necessary for him to go to Washington. he proceeded to the Chickasaw bluffs, where he arrived on the 16th of Sep. 1809. with a view of continuing his journey thence by water. mr Neely, agent of the US. with the Chickasaw Indians, arriving there two days after, found him extremely indisposed, and betraying, at times, some symptoms of a derangement of mind. the rumors of a war with England, & apprehensions that he might lose the papers he was bringing on, among which were the vouchers of his public accounts, & the journals of & papers of his Western expedition, induced him here to change his mind, and to take his course by land thro’ the Chickasaw country. altho’ he appeared somewhat relieved, mr Neely kindly determined to accompany & watch over him. unfortunately, at their encampment, after having passed the Tennisee one day’s journey, they lost two horses; which obliging mr Neely to halt for their recovery, the Governor proceeded, under a promise to wait for him at the house of the first white inhabitant on his road. he stopped at the house of a mr Grinder, who not being at home, his wife, alarmed at the symptoms of derangement she discovered, gave him up the house, & retired to rest herself in an outhouse, the Governor’s and Neely’s servants lodging in another. about three aclock in the night, he did the deed which plunged his friends into affliction, and deprived his country of one of her most valued citizens, whose
			 valour and intelligence would have been now employed in avenging the wrongs of his country, and in emulating by land the splendid deeds which have honored her arms on the ocean. it lost too to
			 the
			 nation the benefit of recieving from his own hand the Narrative now offered them of his sufferings & successes, in endeavoring to extend for them the boundaries of science, and to present to
			 their knolege that vast & fertile country, which their sons are destined to fill with arts, with science, with freedom & happiness.
            To this melancholy close of the life of one, whom posterity will declare not to have lived in vain, I have only to add that all the facts I have stated are either known to myself, or communicated by his family or others, for whose truth I have no hesitation to make myself responsible; and I conclude with tendering you the assurances of my respect & consideration.
            Th:
                Jefferson
          